Citation Nr: 1757841	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-26 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder injury.

2.  Entitlement to service connection for acute peripheral neuropathy, to include as due to exposure to an herbicide agent.

3.  Entitlement to service connection for sleep apnea, to include as due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; K. K.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 1989, and from September 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing held in August 2017 at the St. Petersburg RO before the undersigned veterans law judge.  A transcript of the hearing is of record.

At the Board hearing of August 2017, the Veteran stated his intent to file service connection claims for speech disability, loss of taste, loss of smell, migraine headaches, and an acquired psychiatric disability.  Effective March 24, 2015, VA updated the regulations concerning the filing of claims.  79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. § 3.151 (2017).  The Board's practice of referring claims reasonably raised by the record but not adjudicated by the agency of original jurisdiction (AOJ) was not altered by the latter rulemaking.  38 C.F.R. § 19.9(b) (2017).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  The disabilities for which the Veteran intends to file claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).



FINDINGS OF FACT

1.  The Veteran's osteoarthritis of the left shoulder is attributable to service.

2.  Trigeminal neuralgia was first manifest during service.

3.  The Veteran's sleep apnea is related to his service-connected trigeminal neuralgia.

CONCLUSIONS OF LAW

1.  Osteoarthritis of the left shoulder was incurred during service.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Trigeminal neuralgia was incurred during service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  Sleep apnea is proximately due to, or the result of, the Veteran's service-connected disease of trigeminal neuralgia.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a current disability that resulted from an injury or disease incurred in, or aggravated by, active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).
Service connection may be granted on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a non-service-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2017).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).  "Service connection" in this context relates only to whether a particular disease or injury was incurred or aggravated in service and does not serve to link an in-service disorder etiologically to a current disorder.  See Kessel v. West, 13 Vet. App. 9 (1999).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, if the chronic disease is shown as such during service or within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2017).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C. § 1154 (a) (2012).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Shoulder

The Veteran has osteoarthritis of the left shoulder.  See August 2007 and May 2008 records of Dr. T. L.  The Veteran alleges that he initially injured his left shoulder in 1969 as a result of a rocket attack during combat service in Vietnam.  He states that Navy medical personnel diagnosed a badly bruised shoulder at that time but made no medical record.  The Veteran alleges that he has had continuous left shoulder symptoms dating from that injury to the present, with his pain and limitation of motion having gradually worsened over time.  See Veteran's claim of September 2008; transcript of August 2017 Board hearing.

The Veteran's combat service is indicated by his receipt of the Combat Action Ribbon and the Distinguished Flying Cross.  See DD Form 214.  The Board considers the Veteran's account of sustaining a left shoulder injury to be credible and consistent with his combat service.  Therefore 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d) apply with respect to the Veteran's contention that he sustained a left shoulder injury during service.  The Veteran, as a layperson, is also competent to report a contemporaneous medical diagnosis of left shoulder injury during service in 1969.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran sustained an injury to his shoulder during active duty while participating in combat.  

Arthritis is chronic disease for which service connection may be presumed.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2017).  In this case, arthritis of the left shoulder is not shown in service or within a year of separation from service.  Where, as here, the fact of chronicity in service or the presumptive period is not adequately supported by service treatment records, a showing of a continuity of symptomatology is a means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2017).  The Veteran, as a layperson, is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be competent and credible in his report of continuous left shoulder symptoms dating from his in-service left shoulder injury in 1969 to the present.  See transcript of August 2017 Board hearing.  To the extent that the in-service chronicity of the Veteran's left shoulder injury may be legitimately questioned, the Board finds that the Veteran's competent and credible assertions with regard to the history of his disability show a continuity of symptoms after discharge.  Therefore service connection for osteoarthritis of the left shoulder may be granted on the basis of a continuity of symptomatology.  See 38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(b) (2017).  

Trigeminal Neuralgia

The Veteran has trigeminal neuralgia.  See January 2011 record of Dr. M. P; July 2016 record of Dr. W. T.  The Veteran alleges that, during service in January 1991, he first experienced a "tic" behind his right ear, as well as pain on the right side of his face and nose, and that the pain progressed with successive recurrences to the present.  See August 2012 VA treatment record; transcript of August 2017 Board hearing.

The Veteran, as a layperson, is competent to report the neurological symptoms first experienced during service in January 1991, and the Board finds him to be credible on this point.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Numerous medical opinions of record find a nexus between the Veteran's current trigeminal neuralgia and the neurological symptoms that the Veteran first experienced during service in 1991.  See September 2017 and July 2016 records of Dr. W. T.; January 2011 record of Dr. M. P; August 2012 VA treatment record.  It is noted by the doctors that the Veteran's disability began slowly, that it advanced and receded while growing steadily more painful over time, and that this is a common characteristic of trigeminal neuralgia.  There is no contrary medical opinion of record.  Accordingly, service connection is warranted.

With a nexus between current disability and in-service injury having been established on the basis of private medical opinions, there is no need for the Board to undertake an analysis of service connection that may be presumed for an organic disease of the nervous symptom or based on a continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2017).  For the same reason, it is also not necessary to consider service connection based on a theory of exposure to an herbicide agent.  See 38 U.S.C. § 1116(a) (2012); 38 C.F.R. § 3.309(e) (2017).

Sleep apnea

The Veteran has obstructive sleep apnea as shown by a sleep study.  See May 2007 record of Dr. R. B.  A September 2017 opinion letter of Dr. W. T. states that the Veteran's sleep apnea is a result of neurosurgery that the Veteran underwent in December 2000 for his trigeminal neuralgia.  Dr. W. T.'s opinion is based on his treatment of the Veteran and a full review of the Veteran's service treatment records and post-service treatment records.  There is no contrary medical opinion of record.  As the Veteran is now service-connected for trigeminal neuralgia, service connection for sleep apnea on a secondary basis is warranted.  See 38 C.F.R. § 3.310(a) (2017).  The Board finds that the Veteran's sleep apnea is due to, or the result of, his service-connected trigeminal neuralgia.



ORDER

Entitlement to service connection for left shoulder disability is granted.

Entitlement to service connection for trigeminal neuralgia is granted.

Entitlement to service connection for sleep apnea is granted.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


